DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-18) in the reply filed on 12/06/2021 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden.  This is not found persuasive because as outlined in the restriction requirement, Group II (method claims 19-20) requires a core, which is not required by the product claims of Group I.  Therein, the product of Group I can be made by another process, such as additive manufacturing, which does not require a core.  Further, the two inventions have distinct classifications because Group II requires a search in B22C9/04 while Group I requires a different search in F01D11/08.  Therein, the two inventions are distinct and there is a serious search burden.  
The restriction/election requirement is therefore deemed proper and is made FINAL.  Claims 1-18 are examined.  Claims 19-20 are withdrawn.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claims 5 and 14 are objected to because of the following informalities:
Claim 5, line 2, change: “boss extends to [[a]] the surface of the stress-relief boss,…”
Claim 14, lines 1-2, change: “boss extends to [[a]] the surface of the stress-relief boss,…”
Appropriate correction is required.
Drawings
The drawings are objected to because in [0049] of the specification, the specification recites that the radial height H7 at the raised portion 172 is greater than the radial height H2.  Fig. 4B of the drawings provided do not show that H7 is greater than H2 and it appears that H7 does not reference to the radial height at the raised portion 172.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "about parallel" in claims 4 and 13 is a relative term which renders the claim indefinite.  The term "about parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear of the extent or degree of departure from cylindrical that can be considered as “about” parallel since a definition of “about” pertaining to “parallel” is not provided by the specification.  Therein, the metes and bounds of the claim cannot be determined, which renders the claim indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-11, and 13-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garay et al. (US 2019/0218925 A1).
Regarding claim 1, Garay et al. discloses a blade outer air seal segment (198, Fig. 5, [0045]), comprising: a radially outward surface (“A”, Fig. 5’ below); a radially inward surface (“B”) oriented away from the radially outward surface (as shown in Fig. 5’); a cooling channel (“C”, which comprises the channel flow paths 208A and 208B) located between the radially outward surface (“A”) and the radially inward surface (“B”, as shown in Fig. 5’); a stress-relief boss (“D”) extending into the cooling channel (boss “D” extends into the cooling flow paths 208B and 204A of cooling channel “C”); an inlet orifice fluidly (“E”, Fig. 5’) coupled to the cooling channel (“C”) through the stress-relief boss (“D”, inlet orifice “E” passes through the boss “D”); and a stress-relief recess (“R”), the stress-relief boss being located within the stress relief recess (as shown in Fig. 5’, 

    PNG
    media_image1.png
    569
    684
    media_image1.png
    Greyscale

Fig. 5’
Regarding claim 2, Garay et al. discloses wherein the cooling channel is defined, at least partially, by a radially outward channel surface (continuous outer surface of the channel “ro”, Fig. 5’) and a radially inward channel surface (continuous inner surface of the channel “ri”, Fig. 5’); and wherein the stress-relief boss (“D”) extends away from the radially outward channel surface (“ro”) to a surface of the stress-relief boss (boss “D” extends away from surface “ro” to a surface “s” of the stress-relief boss).
Regarding claim 4, Garay et al. discloses wherein the surface of the stress-relief boss (“s”) is about parallel to at least one of the radially inward channel surface and the 
Regarding claim 5, Garay et al. discloses wherein the stress-relief boss (“D”) extends to a surface (“s”) of the stress-relief boss (as shown in Fig. 5’), and wherein a radial height (“h1”, Fig. 5’’ below) of the cooling channel between the radially outward (“ro”) channel surface and the radially inward channel (“ri”, Fig. 5’) surface is greater than a radial height (“h2” which is the height of the circled region in Fig. 5’’ between the surface “s” of the boss and the radially inward channel surface “ri”) of the cooling channel between the surface of the stress-relief boss and the radially inward channel surface (as shown in Fig. 5’’, “h1” is greater than “h2”).

    PNG
    media_image2.png
    549
    772
    media_image2.png
    Greyscale

Fig. 5’’
Regarding claim 6, Garay et al. discloses wherein the stress-relief boss (“D”) is concentric to the inlet orifice (“E”, both the boss “D” and the orifice “E” share the same 
Regarding claim 7, Garay et al. discloses wherein the stress-relief boss (“D”) is concentric to the stress-relief recess (“R”, first cavity 215A (i.e., the recess R) extends on both sides of the boss “D” and the first cavity 215A is located in a central position within the body 200 of the shroud 198, [0046], lines 1-4; further, since the recess “R” and the boss “D” share the opening into the cooling channel “C”, the recess and the boss share the same center of the opening and are therein concentric).
Regarding claim 8, Garay et al. discloses wherein the cooling channel is defined, at least partially, by a radially outward channel surface (continuous outer surface of the channel “ro”, Fig. 5’) and a radially inward channel surface (continuous inner surface of the channel “ri”, Fig. 5’); and wherein the stress-relief recess (“R”, Fig. 5’) extends into the radially outward channel surface (“ro”) to a base (“ba”, Fig. 5’’) of the stress-relief recess (“R”).
Regarding claim 9, Garay et al. discloses wherein a radial height (“h1”, Fig. 5’’) of the cooling channel between the radially outward channel surface (“ro”) and the radially inward channel surface (“ri”) is less than a radial height (“h3”, Fig. 5’’) of the cooling channel between the base (“ba”) of the stress-relief recess (“R”, Fig. 5’) and the radially inward channel surface (“ri”; h1 is less than h3, as shown in Fig. 5’’).
Regarding claim 10, Garay et al. discloses a turbine section (36) of a gas turbine engine (Fig. 1), the turbine section comprising: a blade (70) configured to rotate about an axis (12); and a blade outer air seal segment (98/198) radially outward of the blade (70, as shown in Fig. 2), the blade outer air seal segment comprising: a radially outward 
Regarding claim 11, Garay et al. discloses wherein the cooling channel is defined, at least partially, by a radially outward channel surface (continuous outer surface of the channel “ro”, Fig. 5’) and a radially inward channel surface (continuous inner surface of the channel “ri”, Fig. 5’); and wherein the stress-relief boss (“D”) extends away from the radially outward channel surface (“ro”) to a surface of the stress-relief boss (boss “D” extends away from surface “ro” to a surface “s” of the stress-relief boss).
Regarding claim 13, Garay et al. discloses wherein the surface of the stress-relief boss (“s”) is about parallel to at least one of the radially inward channel surface and the radially outward channel surface (boss surface “s” is about parallel to the radially inward channel surface “ri”, as shown in Fig. 5’).
Regarding claim 14, Garay et al. discloses wherein the stress-relief boss (“D”) extends to a surface (“s”) of the stress-relief boss (as shown in Fig. 5’), and wherein a 
Regarding claim 15, Garay et al. discloses wherein the stress-relief boss (“D”) is concentric to the inlet orifice (“E”, both the boss “D” and the orifice “E” share the same opening into the cooling channel “C” and therein share the same center of the opening, and are therein concentric, as shown in Fig. 5’).
Regarding claim 16, Garay et al. discloses wherein the stress-relief boss (“D”) is concentric to the stress-relief recess (“R”, first cavity 215A (i.e., the recess R) extends on both sides of the boss “D” and the first cavity 215A is located in a central position within the body 200 of the shroud 198, [0046], lines 1-4; further, since the recess “R” and the boss “D” share the opening into the cooling channel “C”, the recess and the boss share the same center of the opening and are therein concentric).
Regarding claim 17, Garay et al. discloses wherein the cooling channel is defined, at least partially, by a radially outward channel surface (continuous outer surface of the channel “ro”, Fig. 5’) and a radially inward channel surface (continuous inner surface of the channel “ri”, Fig. 5’); and wherein the stress-relief recess (“R”, Fig. 5’) extends into the radially outward channel surface (“ro”) to a base (“ba”, Fig. 5’’) of the stress-relief recess (“R”).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Garay et al. (US 2019/0218925 A1) in view of Galle (US 2017/0335707 A1).
Regarding claim 3, Garay et al. discloses wherein the radially outward channel surface (“ro”) is located radially outward of the radially inward channel surface (“ri”, as shown in Fig. 5’), but does not specifically disclose of a raised portion of the radially outward surface (“A”, Fig. 5’) and wherein the inlet orifice (“E”) extends from the raised portion of the radially outward surface (“A”) to the surface of the stress-relief boss (surface “s” of boss “D”).  From Fig. 5’ of Garay et al., the orifice “E” does however extend from radially outward surface “A” to the boss surface “s”.  
Galle teaches of a blade outer air seal segment (Fig. 3, [0038]), which is within the same field of endeavor as the claimed invention.  Specifically, Galle teaches of inlet 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garay et al. in view of Galle by raising the inlet portion 206 disclosed in Garay et al. of the radially outward surface (“A”, Fig. 5’) as taught by Galle because raising the inlet holes of the radially outward surface increases the performance, safety, and durability of the structural component 300, which prevents future repairs and replacements of the component and other surrounding component of the turbine engine due to debris or other obstructions (Galle, [0038], lines 15-19).
Regarding claim 12, Garay et al. discloses wherein the radially outward channel surface (“ro”) is located radially outward of the radially inward channel surface (“ri”, as shown in Fig. 5’), but does not specifically disclose of a raised portion of the radially outward surface (“A”, Fig. 5’) and wherein the inlet orifice (“E”) extends from the raised portion of the radially outward surface (“A”) to the surface of the stress-relief boss (surface “s” of boss “D”).  From Fig. 5’ of Garay et al., the orifice “E” does however extend from radially outward surface “A” to the boss surface “s”.  
Galle teaches of a blade outer air seal segment (Fig. 3, [0038]), which is within the same field of endeavor as the claimed invention.  Specifically, Galle teaches of inlet holes (310) for cooling purposes disposed on the radially outward surface of the boas (as shown in Fig. 3, which is analogous to the inlet 206 structural configuration of Garay 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garay et al. in view of Galle by raising the inlet portion 206 disclosed in Garay et al. of the radially outward surface (“A”, Fig. 5’) as taught by Galle because raising the inlet holes of the radially outward surface increases the performance, safety, and durability of the structural component 300, which prevents future repairs and replacements of the component and other surrounding component of the turbine engine due to debris or other obstructions (Galle, [0038], lines 15-19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/03/2022